510 So.2d 1124 (1987)
In the matter of Petition for Changing Name of Stanley Harvey DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 86-133.
District Court of Appeal of Florida, Second District.
August 5, 1987.
*1125 Stanley Harvey Davis, pro se.
Robert A. Butterworth, Atty. Gen., and Jason Vail, Asst. Atty. Gen., Tallahassee, for appellee.
CAMPBELL, Acting Chief Judge.
Appellant, Stanley Harvey Davis, appeals the denial of his petition for a name change. The Attorney General, representing the State of Florida, has filed a brief defending the trial court's denial of the petition for name change.
In its brief the State conceded that appellant's petition facially appears to comply with section 68.07, Florida Statutes, (1985). The state further informs us that apparently appellant's petition was denied without a hearing for reasons that are not stated and are not apparent. Appellant, at the time of filing his petition, was an inmate in a state correctional institution. He was declared indigent for the purpose of his petition. Appellant stated in his petition that he was a devout Muslim and desired the name change for religious reasons. While he desired to change his name to Anthony James Devito, not a Muslim name, that in itself is not sufficient to warrant denial of his petition. His petition stated it was for no ulterior motive or illegal or fraudulent purposes.
On the record before us, we cannot distinguish this case from Isom v. Circuit Court of the Tenth Judicial Circuit, 437 So.2d 732 (Fla. 2d DCA 1983). In that case, we held it was error for the trial court to summarily deny appellant's facially sufficient petition for name change. We likewise so hold in this appeal and reinstate appellant's petition and remand for further proceedings consistent herewith.
LEHAN and FRANK, JJ., concur.